Citation Nr: 0838848	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a disability rating in excess of 30 
percent for toxoplasmosis productive of vision impairment.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for prostatitis.
 
4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for insomnia.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, and from November 1982 to March 1984.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the RO that, in 
pertinent part, declined to reopen a claim for service 
connection for acne on the basis that new and material 
evidence had not been received; denied a disability rating in 
excess of 30 percent for service-connected toxoplasmosis 
productive of vision impairment; and denied service 
connection for prostatitis, hearing loss, a right shoulder 
disability, a right hip disability, depression, and insomnia.  
The veteran timely appealed. 

In March 2007, the veteran testified during a videoconference 
hearing before a former Veterans Law Judge.

In September 2007, the Board reopened the claim for service 
connection for acne, and remanded each of the above claims 
for additional development.

In July 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the March 2007 Board hearing and that he had the 
right to another Board hearing if he requested one.  No 
response has been received from the veteran.


FINDINGS OF FACT

1.  The veteran's toxoplasmosis productive of vision 
impairment has been manifested by blindness (inferior light 
perception in the right eye); the right eye has not been 
enucleated and he is not blind in the left eye.  It results 
in decreased production of aqueous fluid and low intraocular 
pressure causing pain.  

2.  Current acne is not related to a disease or injury in 
service, including exposure to herbicidal agents.

3.  Recurrent prostatitis is not related to a disease or 
injury in service, including exposure to herbicidal agents.

4.  The veteran does not have hearing loss of either ear 
recognized as a disability for VA purposes.

5.  A clear preponderance of the evidence is against a link 
between the veteran's right shoulder degenerative joint 
disease and service.

6.  A clear preponderance of the evidence is against a link 
between the veteran's right hip strain and service.

7.  A clear preponderance of the evidence is against a 
finding that the veteran currently has a depressive disorder.

8.  Insomnia was first demonstrated many years after service 
and is not related to a disease or injury during active 
service, and is not due to or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for 
toxoplasmosis productive of vision impairment and pain are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Code 6009-
6070 (2007).

2.  Acne was not incurred or aggravated in service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Prostatitis was not incurred or aggravated in service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

4.  Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2007).

5.  A right shoulder disability was not incurred or 
aggravated in service, and degenerative joint disease of the 
right shoulder may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2007).

6.  A right hip strain was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

7.  A depressive disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

8.  Insomnia was not incurred or aggravated in service; and 
is not proximately due to, or the result of, the veteran's 
service-connected toxoplasmosis.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through July 2002, October 2004, August 2006, and September 
2007 letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in October 2004.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The January 2005 SOC also listed each applicable diagnostic 
code and disability rating for impaired vision, which is 
based on objective testing and which the veteran reasonably 
could be expected to understand to support his claim.

In March 2007, the veteran testified that he is totally blind 
in his right eye, and his visual acuity in the left eye has 
deteriorated and required a prescription change.  During a VA 
examination in March 2008, the veteran also described the 
effects that his deteriorating vision had on his former 
employment as a computer programmer.  The veteran and his 
representative have argued that his visual acuity has 
decreased over the years and the eye is very painful.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal have been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection has been established for toxoplasmosis 
productive of vision impairment.  The RO assigned a 30 
percent disability rating under 38 C.F.R. § 4.84a, Diagnostic 
Code 6074, for impairment of central visual acuity.  In as 
much as the evidence reveals blindness in one eye, having 
only light perception, Diagnostic Code 6074 is no longer 
applicable. 

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required. 
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.
 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2007).  

On VA examination in October 2002, the examiner noted that 
the veteran's best corrected visual acuity in the right eye 
was count fingers at 1 foot.  His best corrected vision was 
20/20-3 in the left eye.

As noted above, the veteran testified in March 2007 that he 
was blind in his right eye, and that his left eye vision had 
deteriorated.

During a VA examination in March 2008, the examiner noted 
that the veteran was legally blind in the right eye.  The 
veteran complained of some transient pain in the right eye, 
for which he was currently being treated medicinally.  
Examination revealed the veteran's best corrected vision was 
inferior light projection for the right eye.  The right pupil 
was not reactive to light due to being restricted by 
rubeosis.  Best corrected vision was 20/25+ for the left eye.  
The pain in the right eye was attributable to a decrease in 
production of aqueous fluid resulting in low intraocular 
pressure.  The examiner opined that an increased evaluation 
was warranted for the further loss of vision and chronic 
pain.  

The veteran clearly is not blind in the nonservice-connected 
eye.  Though he has only inferior light perception in his 
service-connected right eye, it has not been enucleated.  The 
blindness in one eye does not warrant a disability rating in 
excess of 30 percent.  See Table V, 38 C.F.R. § 4.84a.  
However, the degree of pain in the right eye appears more 
severe.  The VA examiner attributed this to a decrease in 
production of aqueous fluid resulting in low intraocular 
pressure, and clearly a residual of the toxoplasmosis.  
Resolving all doubt in the veteran's favor, an added 10 
percent evaluation is warranted analogous to the added 10 
percent for continuance of the active pathology.  See 
38 C.F.R. § 4.97, Diagnostic Code 6009.  There is no basis 
for any higher rating.  

Although special monthly compensation has been awarded for 
blindness of one eye, having only light perception, there is 
no showing that the veteran's service-connected toxoplasmosis 
productive of vision impairment has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  While the veteran reportedly quit working as a 
computer programmer in 2001 because of deteriorating vision, 
the exhibited industrial impairment is contemplated by the 
relatively high schedular rating.  The veteran reportedly 
spends most of his time during the day on housework and yard 
work, and with his family.  There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's initial entry in June 1970 report no defects; 
bilateral cerumen is noted at the time of the veteran's re-
enlistment for his second period of active duty in November 
1982.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).  Here, the veteran served one 
year in Vietnam from December 1970 to December 1971.

A.  Acne

Chloracne or other acneform disease consistent with 
chloracne, is listed among the diseases or disabilities 
subject to presumptive service connection on the basis of 
herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e). 

Service treatment records reflect that the veteran complained 
of swellings on his right leg of one day's duration.  
Clinical evaluation revealed multiple lumps on the right leg 
that appeared to be insect bites.  Treatment consisted of 
calamine lotion.  No skin disease was noted at the time of 
separation from service.

Records show treatment for acne of the face in June 2002.

In March 2007, the veteran testified that he had repeated 
bouts of acne, cysts, and postules behind his ears and under 
and over his eyes and on the cheek area.

The veteran underwent a VA examination in April 2008.  The 
examiner reviewed the veteran's claims file and noted that 
each of the military separation examinations in 1972 and in 
1983 revealed normal skin.  There was no diagnosis of any 
skin disorder.  Nor was there any documentation of chloracne.  
The examiner diagnosed acne with scarring, and opined that 
the acne was not caused by military service.  In support of 
this opinion, the examiner noted that the veteran's second 
entry examination in 1982, following his Vietnam service, had 
revealed normal skin.

The Board notes that the presumptive provisions are not 
applicable since the veteran does not exhibit chloracne.  See 
38 C.F.R. § 3.309 (2007).  

Here, there is no competent evidence of a nexus between acne, 
first diagnosed several years post-service, and any in-
service skin disease or injury-to include exposure to 
herbicides.  The April 2008 VA examiner had reviewed all of 
the service treatment records and the post-service records, 
but did not link any skin disability to military service.

B.  Prostatitis

Prostatitis is not listed among the diseases or disabilities 
subject to presumptive service connection on the basis of 
herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e). 

On a "Report of Medical History" completed by the veteran 
upon re-enlistment in August 1982, the veteran reported a 
prostate infection at age 29.  The examiner noted 
prostatitis, three months ago, treated with antibiotics.

Medical records document prostatitis in June 1997, December 
2000, and in January 2002. 

In March 2007, the veteran testified that he was first 
treated for prostatitis approximately three years after his 
initial separation from active duty.

The veteran underwent a VA examination in April 2008. The 
examiner reviewed the veteran's claims file and noted no 
mention of prostatitis during military service.  Each 
separation examination in 1972 and in 1983 revealed a normal 
genitourinary system.  The examiner diagnosed recurrent 
prostatitis, and opined that the prostatitis was not caused 
by military service.  In support of this opinion, the 
examiner noted that the veteran had not been treated during 
service or within the first post-service year for 
prostatitis, and that prostatitis is not a presumptive health 
condition due to Agent Orange.

Here again, there is no competent evidence of a nexus between 
recurrent prostatitis, first diagnosed post-service, and any 
in-service genitourinary disease or injury-to include 
exposure to herbicides.  The April 2008 VA examiner had 
reviewed all of the service treatment records and the post 
service records, but did not link recurrent prostatitis to 
military service.

C.  Hearing Loss

The veteran contends that his hearing loss is the result of 
exposure to acoustic trauma in service while performing 
aircraft maintenance and flying as part of a crew on 
helicopters.  He reported having continued trouble hearing 
and also frequent ear infections, as well as wax build-up.

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as an organic 
disease of the nervous system), which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records reflect bilateral cerumen at re-
enlistment for his second period of active duty in August 
1982.  At the time of the veteran's medical board examination 
in December 1983, he had auditory decibel thresholds in 
excess of 20 in at least two of the frequencies from 500 to 
4,000 hertz.  By some medical authorities, auditory decibel 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Audiometric testing in December 1983 revealed pure tone 
thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
15
LEFT
15
20
25
15
15

Service personnel records also indicate that the veteran was 
assigned to an infantry unit (as reflected on his DD Form 
214) during his second period of active duty, and was awarded 
an Air Medal and Distinguished Flying Cross.

Here, there is no evidence of sensorineural hearing loss 
manifested to a compensable degree within the first post-
service year, to warrant service connection for hearing loss 
of either ear on the basis of presumptions referable to 
chronic diseases.

The post-service treatment records include treatment for 
intermittent ear pain that awakened the veteran at night, and 
an assessment of otitis media in September 1986.  In March 
2007, the veteran's wife indicated that she had to be very 
close or in front of the veteran for him to hear her clearly.

More recent audiometric testing in March 2008 revealed pure 
tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
10
15
5
10
5

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

Notwithstanding the veteran's testimony that he had 
significant noise exposure in service, there is no competent 
evidence that establishes that he has, or ever has had, 
bilateral hearing loss recognized as a disability for VA 
purposes. 

All of the veteran's in-service or post-service audiological 
evaluations have consistently yielded results establishing 
that he does not have hearing loss to an extent recognized as 
a disability under the provisions of 38 C.F.R. § 3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
bilateral hearing loss, as defined by 38 C.F.R. § 3.385.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

D.  Right Shoulder and Right Hip Disabilities

In March 2007, the veteran testified that he injured his 
right shoulder and right hip under combat conditions.  
Specifically, during a temporary refueling point, the veteran 
reportedly was on top of a helicopter checking the drive 
shaft when they started taking rounds.  He had to jump off 
the helicopter, injuring his right hip and right shoulder 
when he fell to the ground on his right side.

Medical records document a right shoulder strain in January 
1987, and a cervical strain in March 1993.

The veteran testified that he injured his right shoulder and 
right hip after jumping off a helicopter.  Even assuming that 
he injured the right shoulder and hip in service, a clear 
preponderance of the evidence is against a finding that any 
current disability resulted from inservice injury.  

Although a VA examiner in April 2008 diagnosed the veteran 
with right shoulder degenerative joint disease and a right 
hip strain, there is no competent opinion of record that 
either disability was incurred or aggravated in service.  The 
examiner reviewed the veteran's claims file and noted that, 
with respect to a right shoulder disability, each of the 
veteran's separation examinations in service revealed a 
normal upper extremity.  Documentation of treatment for a 
right shoulder strain was first noted in January 1987.  The 
examiner opined that the veteran's right shoulder 
degenerative joint disease was not caused by military 
service.  In support of this opinion, the examiner noted that 
the veteran's second entry examination in 1982, following his 
Vietnam service, also revealed a normal upper extremity.

Nor is there evidence of right shoulder degenerative joint 
disease manifested to a compensable degree within the first 
post-service year, to warrant service connection for 
arthritis on the basis of presumptions referable to chronic 
diseases.

Similarly, with regard to the veteran's right hip strain, the 
examiner opined that the disability was not caused by 
military service.  In support of this opinion, the examiner 
again noted that the veteran's second entry examination in 
1982, following his Vietnam service, revealed a normal lower 
extremity.  No hip disorder was identified in service.  Nor 
did the veteran ever seek treatment for a right hip 
disability post-service.  

Thus, here, there is no competent evidence linking the 
veteran's current right hip strain with service.  The veteran 
has not clearly reported a continuity of symptomatology, but 
even if he had, such a report would be outweighed by the long 
period of time between service and the initial findings of a 
right hip strain, and the fact that a competent medical 
opinion is against a nexus between a current right hip strain 
and service.

E.  Depression and Insomnia

The veteran contends that service connection for depression 
and insomnia is warranted on the basis that his depression 
and insomnia are proximately due to or a result of his 
service-connected toxoplasmosis.
 
In March 2007, the veteran testified that he attributed his 
inability to get a good night's sleep to the stress and 
depression of loss of his eyesight.  The veteran's wife also 
indicated that the veteran had nightmares and would awake in 
sweat; and that since the loss of his eyesight, he had really 
been down on himself and depressed because he could no longer 
do the things he used to do.

The Board notes that service connection has been in effect 
for toxoplasmosis productive of vision impairment since March 
1984.  A 30 percent disability rating has been in effect 
since then, and more recently SMC has been awarded for 
blindness of one eye having only light perception.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, service treatment records contain neither 
manifestations nor complaints, nor findings of either 
depression or insomnia.

Nor is there evidence of depression or insomnia manifested to 
a compensable degree within the first post-service year, to 
warrant service connection for a psychosis on the basis of 
presumptions referable to chronic diseases.

The veteran underwent a VA examination in March 2008.  
Regarding depression, the veteran reported that he started 
having brief, intermittent depressed moods in the late 1990's 
when his vision began to deteriorate.  He reportedly became 
depressed for hours, sometimes days, and then it resolved.  
The examiner found that the veteran's depressive symptoms 
were not severe enough or of the required duration to meet 
DSM-IV criteria for a mood disorder or depressive disorder. 
The examiner did not diagnose depression.

Without a diagnosis of depression, there is no basis to grant 
service connection.  Although the veteran has testified that 
he has intermittent depression, he is a lay person, and lacks 
the requisite medical knowledge to make a competent 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, the 
competent evidence weighs against a finding that he currently 
has a depressive disorder.

Regarding insomnia, the veteran reported daily insomnia, with 
intermittent brief depressive episodes.  The examiner found 
that the veteran met the criteria for an Axis I diagnosis of 
insomnia, based on DSM-IV criteria.  The examiner opined that 
the veteran's insomnia was less likely as not caused by or a 
result of his service-connected toxoplasmosis.  In support of 
this opinion, the examiner noted that the veteran's insomnia 
was present for over 20 years before the complications of 
toxoplasmosis became apparent.  The examiner also opined that 
it is less likely as not that the insomnia had its onset in 
service or was aggravated during service.  In support of this 
opinion, the examiner noted that there were no complaints of 
insomnia in service.
   
Here, the competent evidence weighs against a finding that 
the veteran's insomnia is proximately due to or the result of 
the service-connected.

F.  Reasonable Doubt

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service-to include exposure to herbicides-or 
to a service-connected disability, the weight of the evidence 
is against each of the claims.  As the weight of the 
competent evidence is against the claims for a grant of 
service connection, the doctrine or reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)








ORDER

A 40 percent rating for toxoplasmosis productive of vision 
impairment is allowed, subject to the regulations governing 
the award of monetary benefits.

Service connection for acne is denied.

Service connection for prostatitis is denied.

Service connection for hearing loss is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right hip disability is denied.

Service connection for depression is denied.

Service connection for insomnia is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


